OPINION *Page 2 
{¶ 1} Relator, Craig T. Conley, filed a Verified Complaint for Writ of Mandamus naming the "Stark County Court of Common Pleas" as the Respondent. Relator requests an order requiring Respondent to rule on several motions filed by Relator in the trial court.
 {¶ 2} Relator is the Defendant in a civil suit currently pending before Judge John Haas in the Stark County Court of Common Pleas involving a legal malpractice claim. The Supreme Court of Ohio remanded the case to the trial court on May 10, 2006, for a determination as to when the attorney-client relationship ended. The case was removed to the Bankruptcy Court on June 6, 2006. Subsequently, the Bankruptcy Court returned the case to the Court of Common Pleas. Relator filed a notice advising the trial court that the Bankruptcy Court had returned the case to the jurisdiction of the Common Pleas Court. Relator subsequently filed several motions requesting Judge Haas issue a ruling pursuant to the Supreme Court's remand.
 {¶ 3} A court is not sui juris. "A court is defined to be a place in which justice is judicially administered. It is the exercise of judicial power, by the proper officer or officers, at a time and place appointed by law." Todd v. United States (1895), 158 U.S. 278, 284, 15 S. Ct. 889,891, 39 L. Ed. 982. Absent express statutory authority, a court can neither sue nor be sued in its own right. State ex rel. ClevelandMunicipal Court v. Cleveland City Council (1973), 34 Ohio St. 2d 120, 296
N.E.2d 544.
 {¶ 4} The writ is dismissed as it has failed to name a proper party as respondent. The Supreme Court has clearly held that a court cannot be sued in its own right. *Page 3 
 {¶ 5} WRIT DISMISSED.
  Farmer, J., Gwin P.J., and Delaney, J. concur *Page 4
 JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, a Writ of Mandamus is dismissed. Costs taxed to Relator. *Page 1